ORDER DENYING PETITION FOR REHEARING
This case came on before the Court on the Petition for Rehearing, filed herein by the Respondents, The Wheatland Irrigation District and its Board of Directors, on December 1, 1986, and the Court having examined the file and record of the Court, together with the opinion of the Court in this case, and having carefully considered the Petition for Rehearing and the Brief in Support of ■ Respondents’ (The Wheatland Irrigation District and its Board of Directors) Petition for Rehearing, and being fully advised in the premises, and having carefully considered the matters raised in the Petition for Rehearing, finds that the Petition for Rehearing should be denied, and it therefore is
ORDERED that the Petition for Rehearing, filed herein on behalf of the Respondents, The Wheatland Irrigation District and its Board of Directors, on December 1, 1986, be, and the same hereby is, denied.
URBIGKIT, Justice, would vote to grant the rehearing with the following comment:
Recognizing the apparently unstoppable nature of this exhaustive litigation, I would favor granting a rehearing for response by petitioner on the issues now enumerated, in order for this court to determine whether the subjects are settled, supplementary, or properly within the continued and pending district court proceedings. Hope springs eternal that it is possible to avoid a Toltec or Carissa Mine eminence of judicial investment thereby. Toltec Watershed Improvement District v. Johnston, Wyo., 717 P.2d 808 (1986); State Board of Law Examiners v. Spriggs, 61 Wyo. 70, 155 P.2d 285 (1945); and Tibbals v. Graham, 55 Wyo. 169, 97 P.2d 673 (1940).